Citation Nr: 1617960	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement service connection for a left leg disorder (left leg shorter in length), to include as secondary to service-connected fibromyalgia of the low back and both hips with spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2014, the Board remanded this case for further development.  The Veteran was provided with a new VA examination assessing her left leg disorder in September 2014.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's was not diagnosed with a left leg length discrepancy during service or at any time thereafter.


CONCLUSIONS OF LAW

The criteria for service connection for left leg length discrepancy have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in July 2007, prior to the rating decision from which this appeal originates.  The letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The VA obtained an adequate examination with respect to the Veteran's claims on appeal that occurred in September 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.   Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Left Leg Disability

The Veteran is seeking to establish service connection for a disability related to her left leg being shorter than her right.  The Veteran contends that her left leg disability is due to an in-service injury.  Alternately, she contends that her left leg disability is secondary to her service-connected condition. 

Service treatment records are silent for left leg discrepancy problems.  The service treatment records do show that the Veteran suffered an injury from falling off a utility pole.  As a result, the Veteran is service-connected for fibromyalgia with spondylolisthesis of L5-S1 and spondylolysis in the back and bilateral hips.

Post-service medical evidence show that the Veteran was treated for her service-connected fibromyalgia disabilities shortly after service, including physical therapy.  The first record regarding possible leg length discrepancies is a structure examination in a February 1990 physical therapy discharge report.  This report shows no leg length discrepancy found on examination.  

The first evidence noting possible leg length discrepancy is a 1992 private medical report.  However, this discrepancy originally involved the Veteran's right leg being shorter than her left leg.  In April 1992, the Veteran reported that her shoes were wearing unevenly.  Thereafter, she was prescribed orthotics due to a need to reinforce the Veteran's arches due to a "heel raise in the right foot of 1/8 [inch]."  However, the Board notes that the orthotics prescription form does not note a limb length difference.

A May 1992 physical therapy report notes that a gait analysis performed with the Veteran wearing a lumbar support brace shows the left shoulder higher than the right, and significant transverse plane motion shown at the hip and knee.  The physical therapist stated that the Veteran "appears to have a leg length difference which may be contributing to the trochanteric bursitis."  Stated goals were to accommodate the Veteran's leg length difference to provide optimal mechanics in order to place fewer stresses on the hip.  The May 1992 physical therapy report notes that the Veteran is utilizing a 1/4 inch lift in her shoe that has been helpful.

At a March 1994 VA spine examination, the Veteran reported that her physical therapist told her that her right leg was about 1/4 inch shorter than her left leg.  The examiner measured the Veteran's legs from the iliac crest to the superior edge of the lateral malleolus and determined that the right leg measured 91.5 centimeters, and the left leg measured 92 centimeters.  The examiner diagnosed the Veteran with a "very mild discrepancy in leg length with the right leg longer than the left leg."

A May 2007 private medical record from Dr. PG states that it is true that the Veteran has a leg length inequality.  Furthermore, Dr. PG opines that if the military did not identify a leg length inequality at the Veteran's induction examination, then that condition could be ascribed to the in-service injury.

An August 2007 VA examiner did not find a leg length discrepancy.  The examiner noted that the Veteran's gait was abnormal with a shortened stance phase on the left side.  Lower extremity measurements were made by X-ray which showed measurements of approximately 81 to 82 centimeters in length from the femoral head to the tibial plafond.  The examiner opined that the Veteran "does not appear to have a leg length discrepancy by my [examination] or by X-ray measurement."

In March 2009, a private physician diagnosed the Veteran with a "limb inequality (left leg shorter than right) secondary to back trauma and compression at L4/L5."  The Board notes that this diagnosis was not based on "true distance difference in the legs."  Instead, the Veteran's physician found that through biomechanical examination and gait analysis, an abnormal gait due to weight bearing caused a 0.75 inch difference, with the right leg being longer than the left.  Moreover, the physician stated that measurement of the Veteran's lower extremities, from the anterior superior iliac crest to the distal tip of the lateral malleolus, were equal.  

The Veteran reiterated the March 2009 findings in her February 2010 Form 9.  The Veteran stated that her service-connected disability is causing a limb length inequality while standing and applying weight, "causing my left leg to appear shorter in length ... my body position lifting my left leg and hip higher than my right leg/side."  

Lastly, a September 2014 VA examination found insufficient evidence to warrant a diagnosis of functional leg length discrepancy.  The September 2014 VA examiner measured the length of the bones in the Veteran's lower extremities.  The right lower extremity measured 86.3 centimeters, and the left lower extremity measured 86.2 centimeters.  With regard to the claim for direct service connection, the examiner opined that the Veteran's claimed condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of this opinion, the examiner stated that one tenth of a point difference in length is clinically insignificant and would not affect the Veteran's functional abilities.  With regard to the claim for secondary service connection, the examiner opined that the Veteran's claimed condition "was not aggravated beyond its natural progression by an in-service event, injury or illness."  In support of this opinion, the examiner stated that the Veteran's service-connected fibromyalgia would not have caused or aggravated a left leg condition as fibromyalgia does not change a person's bony leg length.  Furthermore, the examiner stated that as the Veteran does not have a clinically significant leg length discrepancy, there is no relationship or nexus between the two claimed conditions.

The Board finds the opinion of the September 2014 VA examiner to be most probative as to service connection and whether there is a possible relationship between the Veteran's claimed shorter left leg and her service-connected disabilities.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner explained that there essentially is no leg discrepancy as the 0.1 centimeter measured difference is clinically insignificant.  Additionally, the examiner explained that the Veteran's service-connected disabilities would not medically result in a leg discrepancy because they do not change a person's bone length.  

Additionally, the Board finds the September 2014 VA examiner's opinion to be more probative than the Veteran's statements on the matter as she is not credible when stating that she has a leg length discrepancy, when the objective measurements show otherwise.  In addition, she is not competent to provide a probative opinion on a complex medical question outside of the realm of knowledge of a layperson, such as the possible effects of her service-connected disabilities on the length of legs; such is beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, although the Veteran's private physicians have noted leg length discrepancies; these are based on abnormal gait appearances, not through "true distance difference in the legs." 

In short, the evidence as a whole demonstrates that the Veteran does not have an actual leg length discrepancy that it outside the range of normal variation.  There is no current disability.  Moreover, to the extent that she may have some degree of leg length discrepancy within normal variation, the more probative evidence shows that it is unrelated to service or to service-connected disability.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  Consequently, the preponderance of the evidence is against this claim and service connection for a left leg disability must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement service connection for a left leg disorder (left leg shorter in length), to include as secondary to service-connected fibromyalgia of the low back and both hips with spondylolisthesis, is denied.




_________________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


